DETAILED ACTION
Claims 1-3 and 6-15 are presented for examination. Claims 1, 6-8, 13, and 14 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Examiner’s §112 rejections are adapted according to the claim amendments. New §112 rejections are made as necessitated.
The addition of certain features previously found only in dependent claim 15 into claim 13 necessitated adding the Chandler reference to the rejection of claim 13.
Response to Arguments
Applicant's remarks filed 10 June 2022 have been fully considered and Examiner’s response is as follows:
Regarding §112:
Applicant remarks page 8 argues:
Applicant has amended independent claim 13 to now recite the specific features of the system, including a network cloud infrastructure; a terminal of a product owner; a plurality of databases of a factory; and a central model processing entity having a central data storage. Applicant now states that the central model processing entity is configured to automatically conduct the process failure mode and effect analysis.
The recitation of the network cloud infrastructure, terminal, and databases is a disembodied recitation. These three limitations have no relationship to the remainder of the claim. This raises a new §112 issue as indicated below. Note, dependent claim 15 cures this §112 deficiencies of claim 13.
Furthermore, the recitation of “central model processing entity” continues to invoke §112(f) but the Specification fails to disclosure corresponding linked structure sufficient for §112(b).

Regarding §103:
Applicant remarks page 9 argues:
the combination of cited references does not teach or render obvious "wherein the stored meta model comprises factory related model elements modeling an equipment of the factory by addressing service declarations within equipment services, and wherein each equipment service comprises combinations of failure mode declarations of its associated service declaration and occurrence values."
This argument is unpersuasive.
Hofig paragraph 67 discloses “The method and system for supporting a global effect analysis of a technical system may be used for any complex technical system, such as an industrial plant.” An industrial plant is a factory. Performing a global effects analysis on an industrial plant is modeling respective equipment of the industrial plant.
Examiner further cites Lonn column 3 lines 49-55 for PFMEA.
Applicant remarks page 9 further argues:
Applicant respectfully contends that "modeling an equipment of the factory by addressing service declarations within equipment services" is not the equivalent of simply substituting PFMEA as a FMEA.
Examiner respectfully disagrees. The factory can be described either by the equipment components (i.e. FMEA) or by the processes performed (PFMEA). Because each piece of equipment has a set of functions it performs it is straightforward to describe the “industrial plant” equipment instead using PFMEA and describing the corresponding services. See Examiner’s 103 combination of Hofig and Lonn.
Applicant remarks pages 9-10 further cite to Specification page 8 lines 8-19. However, the claims are not restricted to any particular embodiment of the Specification. Furthermore, while Specification page 8 describes service declarations that are independent of any specific equipment, the claim recites “modeling an equipment of the factory.” Thus, what is claimed is service declarations which are modeling equipment of a factory. This is different from the Specification and accordingly the claims have different scope than the disclosure of the Specification.
Applicant remarks page 10 further argues:
Lonn fails to teach addressing service declarations within equipment services. In contrast, Lonn simply teaches the general concept of a Process FMEA "for increasing the robustness of manufacturing or assembly" but fails to disclose any specifics regarding addressing service declarations associated with equipment services for the equipment in a factory, as claimed.
This argument is unpersuasive. Every manufacturing process is a corresponding service.
Specification
The abstract has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1:
… by a central model processing entity … (No corresponding structure found in Specification!)
Claim 13:
a central model processing entity having a central data storage, wherein the central model processing entity is configured to … (No corresponding structure found in Specification!)
Each “entity” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a) – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers essentially every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim. See MPEP §2164.08(a).
Claim 13 recites “a central model processing entity having a central data storage, wherein the central model processing entity is configured to ….” The claimed “central model processing entity” is essentially a single means limitation.
Claim 13 also recite other limitations “a network” “a terminal” and “a plurality of databases.” However, none of these other limitations recite any function nor is the central processing “entity” related to any of these disconnected recitations of hardware. The network, terminal, and databases have no relationship to each other and no association with the claimed central processing entity. 
Dependent claim 14 is rejected for depending on a rejected claim.
Claim 15 cures the above noted deficiencies.
Claim Rejections - 35 USC § 112(b) – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method for automatically conducting a process failure mode and effect analysis… automatically conducting, …, the process failure mode and effect analysis for the factory.” This is circular antecedent wherein the method for PFMEA is done by conducting the PFMEA. The claim is of the form “A method for X, the method comprising: conducting, …, X.” Accordingly, it is unclear what is actually conducted by claim 1 clause 1 of conducting “the process failure mode and effect analysis” because the method itself is what is defining the process failure mode and effect analysis.
Claim 13 recites “a network cloud infrastructure; a terminal of a product owner; a plurality of databases of a factory.” However, none of these recited claim elements are connected to any other part of the recited claim. Thus claim 13 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted cooperative relationships are cured by dependent claim 15 which describes a relationship between the three identified claim elements. Accordingly, Examiner suggests incorporating dependent claim 15 into claim 13 in order to correct this deficiency.
Claim 1 limitation “by a central model processing entity” and claim 13 and “a central model processing entity … is configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specification figure 1 has an item (1) which the Specification describes as “system 1.” However, figure 1 consists mostly of boxes which themselves fail to disclose any particular structure. Furthermore, even if figure 1 is interpreted as disclosing any particular hardware – this hardware fails to be linked to performing the functions recited in claim 13. In particular, Specification page 4 lines 35 to page 5 lines 8 state “network cloud infrastructure 2” and “can comprise a complex network cloud infrastructure including the internet.” Neither “cloud infrastructure” nor “the internet” denotes particular hardware. The recited “terminals 3-1, 3-2 ... 3-m of different product owners” appear to be separate from the system (1) of figure 1.
Specification figure 1 has an item (6) which the Specification describes as “the model processing entity 6.” Figure 1 item six points to a box labeled “MPE.” Nowhere is any definition for MPE defined within the Specification. A black box with undefined label fails to denote any particular structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-12, 14, and 15 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 68 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378802 A1 Höfig [herein “Hofig”] in view of US patent 7,177,773 B2 Lonn, et al. [herein “Lonn”].
Claim 1 recites “1. A method for automatically conducting a process failure mode and effect analysis for a factory adapted to produce a product in a production process.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts. The subsystems and parts are products in a production process. The global effect analysis corresponds with a process failure mode and effect analysis.
Hofig paragraph 3 discloses “Failure mode and effect analysis, also named FMEA analysis or just FMEA.”
But Hofig fails to explicitly teach a process FMEA (PFMEA); however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A process FMEA is a PFMEA.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 1 further recites “the method comprising: automatically, … using a meta model stored or loaded in a data storage, the process failure mode and effect analysis for the factory.” Hofig paragraph 56 lines 42-43 disclose “computer system LS may analyze automatically.”
Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The database which stores the data structure of the meta-model is the meta-model stored in data storage.
Hofig paragraph 63 lines 3-5 disclose “storage media or memories, such as a cache, buffer, RAM, FLASH, removable media, hard drive, or other computer readable storage media.” These memories are data storage.
The process failure mode and effect analysis is discussed regarding each of the claim limitations recited by the claim.
Claim 1 further recites “…  by a central model processing entity ….” Hofig paragraph 62 discloses “instructions executable by one or more processors of the computing system.” The processors and computing system are processing entities.
Claim 1 further recites “wherein the meta model comprises abstract factory model elements modeling an abstract factory including one or more service declarations modeling abstract services across different factories, wherein each service declaration comprises failure mode declarations for different failure modes.” Hofig paragraph 44 lines 13-24 disclose:
Each part P has an associated set of failure modes F. The failure mode F describes a specific kind of failure that a part P may have. Since a part P has a quantified behavior to fail, referred to as FIT, a failure mode F has a percentage to assign a percentage part of the quantified failure behavior of the part P to the specific failure mode F. Each failure mode F has an associated local effect element LE that holds in an embodiment the information "local description" about the local effect of the failure mode instance on the technical system S. The local effect LE is classified and quantified in a category, (e.g., in a safety category).
Each associated set of failure modes is a declaration of failure modes for respective different failure modes.
Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 1 further recites “wherein the stored meta model comprises factory related model elements modeling an equipment of the factory.” Hofig paragraph 67 discloses “The method and system for supporting a global effect analysis of a technical system may be used for any complex technical system, such as an industrial plant.” An industrial plant is a factory. Performing a global effects analysis on an industrial plant is modeling respective equipment of the industrial plant.
Claim 1 further recites “by addressing service declarations within equipment services.” Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 1 further recites “and wherein each equipment service comprises combinations of failure mode declarations of its associated service declaration and occurrence values.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” The likelihood of a cause occurring is an occurrence value of a respective failure mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 2 further recites “2. The method according to claim 1 wherein the stored meta model comprises product model elements modeling the product by at least one recipe step addressing an associated service declaration for each failure mode declaration.” Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The failure mode of the data structure is a respective failure mode declaration. The local measures and local effects are modeling of the respective part.
Hofig paragraph 44 lines 9-14 disclose:
The technical system S may include multiple assemblies AS. Each assembly AS is a set of analyzable elements of the technical system S that builds a logic unit. Each element of an assembly AS includes a various number of parts (1 ... 1) that forms a part P, such as an electronic device. Each part P has an associated set of failure modes F.
The set of assemblies with corresponding parts which have corresponding failure modes is a respective recipe for the system S.
As combined with the teachings of Lonn discussed above, parts of an assembly correspond with processes of an PFMEA. Accordingly, the failure mode, local measure, and local effects of a process correspond with service declarations for failure mode declarations of respective processes.
Claim 2 further recites “using a recipe failure mode and a severity value.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” A severity is a severity value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 3 further recites “3. The method according to claim 2 wherein the severity value is a quality attribute modeling an impact of an erroneous process output on an average quality of the product produced by the factory.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 3 line 43 teaches “ranking the severity of the failure effects.” Lonn column 4 lines 9-14 teach “For example, reliability measures such as Dealer Repair Frequency (DRF), quality measures such as Defects Per Million (DPM), or other such measures may be accumulated for the subsystems of the current product over a predetermined period of time.” Quality measures over a period of time is an average quality over said period of time.
Lonn column 6 lines 9-17 teach:
warranty cost may be calculated as a function of the predicted DRF of the future product and the ranked severity values of the failure effects assigned during generation of the future product FMEA. It is also contemplated that warranty cost may alternatively be calculated based on the predicted DRF of the future product and an average repair cost associated with the current product.
This establishes warranty cost is a form of severity value. The calculated average repair cost is another average quality of the product.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 6 further recites “6. The method according to claim 1, wherein each equipment service comprises covered failure modes addressing equipment failure modes of equipment of the factory, wherein each covered failure mode includes a decreased occurrence value.” Hofig paragraph 44 lines 30-31 ad 37-38 disclose “The local measure element LM prevents the local effect to occur … the local effect LE may have an associated effectiveness, such as a quantified percentage value (e.g., diagnostic coverage).” The diagnostic coverage of a local measure indicates which failure modes are covered failure modes of equipment. The quantified percentage value for the diagnostic coverage is a probability occurrence value which decreases the local effect corresponding failure. Preventing the local effect from occurring is decreasing an occurrence value.
Claim 7 further recites “7. The method according to claim 1, wherein the occurrence value is a quality attribute of an equipment modeling a probability of an equipment failure mode.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” The likelihood of a cause occurring is probability of a respective failure mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 8 further recites “8. The method according to claim 1, wherein the stored meta model comprises production model elements modeling process steps to be executed by the factory to produce the respective product in the production process fulfilling the recipe steps.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” The respective industrial plant is a specific factory adapted to produce parts.
Hofig paragraph 44 lines 9-14 disclose:
The technical system S may include multiple assemblies AS. Each assembly AS is a set of analyzable elements of the technical system S that builds a logic unit. Each element of an assembly AS includes a various number of parts (1 ... 1) that forms a part P, such as an electronic device. Each part P has an associated set of failure modes F.
The set of assemblies with corresponding parts which have corresponding failure modes is a respective recipe for the system S.
As combined with the teachings of Lonn discussed above, parts of an assembly correspond with processes of an PFMEA. Accordingly, the failure mode, local measure, and local effects of a process correspond with service declarations for failure mode declarations of respective processes. The identification of respective assemblies and parts corresponds with identified recipe processes for the overall system S.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofig and Lonn as applied to claim 1 above, and further in view of Hofig, K., et al. “MetaFMEA-A Framework for Reusable FMEAs” Model-Based Safety & Assessment, LNCS 8822, 4th Int'l Symp., pp. 110-122 (2014) [herein “metaFMEA”].
Claim 9 further recites “9. The method according to claim 1, wherein the abstract services provide a global library of all available production services across a plurality of different physical factories.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Neither Hofig nor Lonn explicitly disclose a plurality of different industrial plants; however, in analogous art of global analysis with FMEA, metaFMEA page 112 first paragraph teaches “These failure propagation models … driven by the industrial need to certify their system.” Each of ‘their’ systems is a respective different physical factory.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and metaFMEA. One having ordinary skill in the art would have found motivation to use certification of different industrial systems into the system of effects analysis of a complicated system, such as an industrial plant. Because Hofig is the same author of both the Hofig reference and metaFMEA. Further motivation to combine is found for the advantageous purpose of overcoming typical challenges with complicated FMEA and reusing parts, failure modes, effects, and measures. See metaFMEA page 119 section 6 Conclusion section.
Dependent Claims 10-12
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofig and Lonn as applied to claim 1 above, and further in view of US patent 8,690,057 B2 Schoening, et al. [herein “Schoening”].
Claim 10 further recites “10. The method according to claim 1, wherein each service declaration comprises a service property declaration associated with a service constraint of an equipment service.” Neither Hofig nor Lonn explicitly disclose service constraints; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related information.” The job order product specification and dimensions of the product are service constraints comprising parameters for the respective manufacturing stage(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.
Claim 11 further recites “11. The method according to claim 10, wherein the service property declaration comprises parameters to be set for a recipe step.” Neither Hofig nor Lonn explicitly disclose service constraints; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related information.” The job order product specification and dimensions of the product are service constraints comprising parameters for the respective manufacturing stage(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.
Claim 12 further recites “12. The method according to claim 1, wherein available production processes usable to produce the respective product described in a recipe received from a terminal of a product owner are generated on the basis of the meta model stored in the data storage.” Neither Hofig nor Lonn explicitly disclose receiving available production processes from an owner; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 17 lies 16-18 teach “database 28 which may, in turn, store … process manufacturing jobs and recipes or manufacturing information defining materials and/or equipment to use in one or more manufacturing jobs.” Manufacturing information defining equipment to use is production process information usable for producing respective product(s). The database corresponds with a data storage.
Schoening column 14 lines 57-58 teach “transmits data to and receives information from various information user terminals.” The user terminal is a terminal of product owner.
Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related information.” Order information corresponds with a received recipe from a customer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.
Claims 13-15
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofig, Lonn and  US patent 7,263,510 B2 Chandler, et al. [herein “Chandler”].
Claim 13 recites “13. A system comprising: a network cloud infrastructure.” Hofig fails to explicitly teach cloud infrastructure; however, in analogous art of predicting product performance, Lonn column 3 lines 15-17 teach “network interface 40 may provide communication connections such that computer system 28 may be accessed remotely through computer networks.” Connecting to a remote computer system through a network is accessing cloud infrastructure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to connected to a computer system remotely using a network into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of improving convenience and accessibility of the computer system.
Claim 13 further recites “a terminal of a product owner.” Hofig nor Lonn explicitly disclose receiving a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 line 60 and column 5 lines 1-2 discloses “the software tool 200 [which] guides the user through a step-by-step HF PFMEA and human error risk assessment.” The software tool which guides the user through the PFMEA is a terminal of the product owner user.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Claim 13 further recites “a plurality of databases of a factory.” Hofig paragraph 56 teaches “a FMEA database DB of at least one technical system S.” Each respective technical system corresponds with a respective factory. The FMEA database is a database of respective meta models.
Claim 13 further recites “and a central model processing entity having a central data storage.” Hofig paragraph 62 discloses “instructions executable by one or more processors of the computing system.” The processors and computing system are processing entities.
Hofig paragraph 63 lines 3-5 disclose “storage media or memories, such as a cache, buffer, RAM, FLASH, removable media, hard drive, or other computer readable storage media.” These memories are data storage.
Claim 13 further recites “wherein the central processing entity is configured to automatically conduct a process failure mode and effect analysis for a factory adapted to produce a product in a production process.” Hofig paragraph 56 lines 42-43 disclose “computer system LS may analyze automatically.”
Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts. The subsystems and parts are products in a production process. The global effect analysis corresponds with a process failure mode and effect analysis.
Hofig paragraph 3 discloses “Failure mode and effect analysis, also named FMEA analysis or just FMEA.”
But Hofig fails to explicitly teach a process FMEA (PFMEA); however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A process FMEA is a PFMEA.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 13 further recites “using a meta model stored in a central data storage of the system.” Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The database which stores the data structure of the meta-model is the meta-model stored in data storage.
Hofig paragraph 63 lines 3-5 disclose “storage media or memories, such as a cache, buffer, RAM, FLASH, removable media, hard drive, or other computer readable storage media.” These memories are data storage.
Claim 13 further recites “the meta model comprising abstract factory model elements modeling an abstract factory including one or more service declarations modeling abstract services across different factories, wherein each service declaration comprises failure mode declarations for different failure modes.” Hofig paragraph 44 lines 13-24 disclose:
Each part P has an associated set of failure modes F. The failure mode F describes a specific kind of failure that a part P may have. Since a part P has a quantified behavior to fail, referred to as FIT, a failure mode F has a percentage to assign a percentage part of the quantified failure behavior of the part P to the specific failure mode F. Each failure mode F has an associated local effect element LE that holds in an embodiment the information "local description" about the local effect of the failure mode instance on the technical system S. The local effect LE is classified and quantified in a category, (e.g., in a safety category).
Each associated set of failure modes is a declaration of failure modes for respective different failure modes.
Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 13 further recites “wherein the stored meta model comprises factory related model elements modeling an equipment of the factory.” Hofig paragraph 67 discloses “The method and system for supporting a global effect analysis of a technical system may be used for any complex technical system, such as an industrial plant.” An industrial plant is a factory. Performing a global effects analysis on an industrial plant is modeling respective equipment of the industrial plant.
Claim 13 further recites “by addressing service declarations within equipment services.” Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 13 further recites “and wherein each equipment service comprises combinations of failure mode declarations of its associated service declaration and occurrence values.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” The likelihood of a cause occurring is an occurrence value of a respective failure mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 14 further recites “14. The system according to claim 13, wherein the central model processing entity is adapted to process a received recipe for production of a product from the terminal of the product owner connected to the central model processing entity to provide production processes usable to produce the respective product as described in the received recipe.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 lines 65-66 teach “All data entered and selected by a user may be automatically saved.” Data entered or selected by a user is a product owner submitting respective information.
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
Chandler column 7 lines 6-8 teach “The task analysis is a generally hierarchical process in which tasks to complete each function are identified and associated with each function.” The process to be analyzed is a production process recipe. Each task to complete is a respective process of the recipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Claim 14 further recites “with a sufficient product quality fulfilling a severity requirement of the product owner indicated by a severity value.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 lines 65-66 teach “All data entered and selected by a user may be automatically saved.” Data entered or selected by a user is a product owner submitting respective information.
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
The risk threshold value is a product quality related to a severity requirement. The threshold risk value is the product owner’s indication of respective severity value. See further Chandler column 8 lines 20-23 and column 9 lines 2-11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Claim 15 further recites “15. The system according to claim 14, wherein the central model processing entity is connected to a network cloud infrastructure.” Hofig fails to explicitly teach cloud infrastructure; however, in analogous art of predicting product performance, Lonn column 3 lines 15-17 teach “network interface 40 may provide communication connections such that computer system 28 may be accessed remotely through computer networks.” Connecting to a remote computer system through a network is accessing cloud infrastructure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to connected to a computer system remotely using a network into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of improving convenience and accessibility of the computer system.
Claim 15 further recites “and is adapted to load and process meta models from databases of different factory owners into the central data storage.” Hofig paragraph 56 teaches “a FMEA database DB of at least one technical system S.” Each respective technical system corresponds with a respective factory. The FMEA database is a database of respective meta models.
Claim 15 further recites “in response to a recipe received from a terminal of a product owner.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 lines 65-66 teach “All data entered and selected by a user may be automatically saved.” Data entered or selected by a user is a product owner submitting respective information.
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
Chandler column 7 lines 6-8 teach “The task analysis is a generally hierarchical process in which tasks to complete each function are identified and associated with each function.” The process to be analyzed is a production process recipe. Each task to complete is a respective process of the recipe.
Chandler column 7 lines 52-53 teaches “the tool 200 recognizes verbs from a database.” Chandler column 4 lines 27-32 teach “The database 130 includes a collection of verbs that can represent tasks involved in a process, a collection of potential human errors for each action verb and a collection of performance shaping factors for each potential error.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        22 July 2022